Case 1:19-cv-01031-RDA-TCB Document 119 Filed 04/21/21 Page 1 of 6 PageID# 3296




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

  PLYMOUTH COUNTY RETIREMENT              §
  SYSTEM, Individually and On Behalf of   §
  All Others Similarly Situated,          §
                         Plaintiff,       §     Case No. 1:19-cv-01031-RDA-TCB
                                          §
                     v.                   §
                                          §              CLASS ACTION
  EVOLENT HEALTH, INC., FRANK             §
  WILLIAMS, NICHOLAS MCGRANE,             §
  SETH BLACKLEY, CHRISTIE                 §
  SPENCER, and STEVEN WIGGINTON           §
                   Defendants.            §

         DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION FOR
   PARTIAL RECONSIDERATION OF TWO FORWARD-LOOKING STATEMENTS

                                          Ashley C. Parrish
                                          Virginia Bar No. 43089
                                          KING & SPALDING LLP
                                          1700 Pennsylvania Avenue, NW, Suite 200
                                          Washington, DC 20006-4707
                                          Tel: (202) 737-0500
                                          Fax: (202) 626-3737
                                          aparrish@kslaw.com

                                          Paul R. Bessette, pro hac vice
                                          Michael J. Biles, pro hac vice
                                          Jill R. Carvalho, pro hac vice
                                          KING & SPALDING LLP
                                          500 W. 2nd Street, Suite 1800
                                          Austin, TX 78701
                                          Tel: (512) 457-2000
                                          Fax: (512) 457-2100
                                          pbessette@kslaw.com
                                          mbiles@kslaw.com
                                          jcarvalho@kslaw.com
                                          Attorneys for Defendants
Case 1:19-cv-01031-RDA-TCB Document 119 Filed 04/21/21 Page 2 of 6 PageID# 3297




        Plaintiffs’ Response in Opposition (ECF No. 115) attempts to complicate what should be

 a straightforward matter of applying the plain language of the PSLRA. The statute directs courts

 to consider “any statement cited in the complaint and any cautionary statement accompanying the

 forward-looking statement, which are not subject to material dispute, cited by the defendant.”

 15 U.S.C. § 78u-5(e). Oral forward-looking statements must include references to “meaningful,

 cautionary language” in SEC filings, but need not include the detailed warnings and explanations

 on the call itself. Id. § 78u-5(c)(2)(B). The Defendants’ Motion to Reconsider does not require

 the Court to weigh case law for nuances, as Plaintiffs suggest. It merely asks the Court to apply

 § 78u-5(c)(2) and § 78u-5(e) to the forward-looking statements made on the February 26, 2019

 earnings call1 (SAC ¶¶ 182, 183) and on the May 7, 2019 earnings call (SAC ¶ 188).2

        The Court held that the February 26 and May 7 statements relate to “future economic

 performance.” Op. 53 (February 26 statements in SAC ¶ 182); 55 (February 26 statements in SAC

 ¶ 183); and 56 (May 7 statements in SAC ¶ 188). These statements are therefore “forward-looking

 statements” under the PSLRA. 15 U.S.C. § 78u-5(i)(1)(C). For the Safe Harbor to apply, forward-

 looking statements must be accompanied by meaningful cautionary statements. But the required

 form of the cautionary statements is different for written as opposed to oral statements, and for

 good reason—a requirement that executives walk through every risk factor contained in the

 Company’s SEC filings before providing guidance would practically prohibit quarterly conference

 calls. Compare id. § 78u-5(c)(1) with (c)(2). The Opinion errs because it fails to apply the

 requirements for oral forward-looking statements, and instead applied the requirements for written


 1
   The Opinion includes the statements made by Williams on February 26, 2019 in one group. That
 is, the February 26 statements in SAC ¶ 182 and ¶ 183 are listed together, as one of four “Surviving
 Alleged Misstatements.” Op. 59. Defendants have followed the Court’s approach.
 2
   These statements, along with the cautionary statements made on the earnings call and the
 relevant cautionary statements in SEC filings, are included in Exhibit 1.

                                                  1
Case 1:19-cv-01031-RDA-TCB Document 119 Filed 04/21/21 Page 3 of 6 PageID# 3298




 forward-looking statements. Op. 52 (citing subsection (c)(1)), 54, 55, 56. Plaintiffs amplify this

 mistake. Resp. 2–4.

         For oral forward-looking statements, the cautionary statement at the beginning of an

 earnings call will satisfy the Safe Harbor’s requirements if the statement (1) explains that the oral

 statement is a forward-looking statement and that actual results may different materially from what

 is expected;3 (2) explains that additional information regarding the factors that could cause results

 to materially differ is provided in a readily available document,4 such as an SEC filing;5 and (3) if

 the SEC filing referenced includes “meaningful cautionary statements identifying important

 factors that could cause actual results to differ materially.”6 Further, subsection (e) requires the

 Court to consider the cautionary statement at the beginning of the call, even if it is not cited directly

 in the complaint.7 Evolent’s earnings calls began with exactly this cautionary language and thus

 the forward-looking statements are protected by the Safe Harbor.8

         Plaintiffs ignore § 78u-5(c)(2), arguing that Evolent’s cautionary statements on the

 earnings calls were “so generic and vague as to be utterly meaningless.” Resp. 4. But Evolent



 3
   15 U.S.C. § 78u-5(c)(2)(A)(i) and (ii).
 4
   15 U.S.C. § 78u-5(c)(2)(B)(i).
 5
   15 U.S.C. § 78u-5(c)(3).
 6
   15 U.S.C. § 78u-5(c)(2)(B)(iii). This is the requirement cited in the Opinion at 55. Under the
 Safe Harbor statute, this subsection is “deemed satisfied” for oral forward-looking statements if
 an oral cautionary statement is made and the SEC documents referenced in the oral cautionary
 statement satisfy this standard.
 7
   15 U.S.C. § 78u-5(c)(e).
 8
   The oral warning included in the call was this: “This call contains forward-looking statements
 under the U.S. federal securities laws. These statements are subject to risks and uncertainties that
 could cause actual results to differ materially from historical experience or present expectations.
 A description of some of the risks and uncertainties can be found in the company's reports that are
 filed with the Securities and Exchange Commission, including cautionary statements included in
 the current and periodic filings. For additional information on the company's results and outlook,
 please refer to its [current quarter] news release.” This is also included in Exhibit 1.

                                                    2
Case 1:19-cv-01031-RDA-TCB Document 119 Filed 04/21/21 Page 4 of 6 PageID# 3299




 followed the Safe Harbor’s requirements for oral forward-looking statements exactly. The

 “meaningful cautionary statements” are included in the referenced SEC filings. These statements

 are on-point and specifically describe the risks to the forward-looking statements made by

 Williams. Examples of such cautionary statements are included in Exhibit 1. As for the statements

 about Passport in the February 26 earnings call, Evolent’s then-most recent 10-K filed with the

 SEC warns that “Part of our business strategy is to acquire or invest in companies, businesses,

 products or technologies ... Consistent with our business strategy, we continuously evaluate, and

 are currently in the process of evaluating, potential acquisition targets and investments,” and that

 such investments are risky.9 As for the May 7 statements about Passport’s finances, Evolent’s

 then-most recent 10-K warned that its Medicaid partners were dependent on federal and state

 governmental payers, and their results could be impacted by politics or the partner’s ability to

 reduce health care costs.10 See also Excerpts of Warnings and Risk Factors, ECF No. 76-31. These

 warnings are meaningful and specific. In re Humphrey Hosp. Tr., Inc. Sec. Litig., 219 F. Supp. 2d

 675, 684 (D. Md. 2002) (holding that written cautionary statement in SEC filing was “meaningful”

 when it listed specific factors that may cause company’s lessees to fail to make lease payments).

        Plaintiffs also assert that the forward-looking statements are not protected because the

 Court found “they were materially false and misleading, and made with scienter.” Resp. 2. This

 is false; the Court held only that Plaintiffs had failed to sufficiently plead facts regarding some

 statements and had pled sufficiently for others. See, e.g., Op. 50 and 59. Moreover, there are no



 9
   2017 10-K, ECF No. 76-10 at 16, 17; see also 2018 10-K, ECF No. 76-11 at 18.
 10
    2018 10-K, ECF No. 76-11 at 19 (“Our partners derive a substantial portion of their revenue
 from third-party private and federal and state governmental payers, including Medicaid programs.
 Revenue under certain of our agreements could be negatively impacted as a result of governmental
 funding reductions … as well as the inability of our partners to control and, if necessary, reduce
 health care costs, all of which are out of our control.”)

                                                  3
Case 1:19-cv-01031-RDA-TCB Document 119 Filed 04/21/21 Page 5 of 6 PageID# 3300




 well-pled allegations and no evidence—no CWs, no internal documents, no articles or reports—

 suggesting that the statements were false when made. Plaintiffs’ only evidence that Williams lied

 on February 26 was that three months later, Evolent announced a deal to acquire Passport. But

 Passport was struggling, as everyone acknowledged, so the Passport Board wanted to sell the plan.

 Evolent moved fast in order to protect a significant revenue stream. Plaintiffs’ only evidence that

 Williams was not honest when he said that he was “hopeful” about Passport’s finances on May 7

 was that Evolent announced the deal three weeks later. But the acquisition implies nothing about

 the statement’s falsity. In fact, had Williams thought Passport’s finances were hopeless, it would

 be odd to acquire Passport.11

        Defendants agree that motions for reconsideration should be granted sparingly. But they

 should be—and are—granted sometimes. Here, the Opinion missed two subparagraphs of the Safe

 Harbor statute, which constitutes a clear error of law. We do not ask the Court to reconsider more

 than a few sentences of its Opinion.12 There need be no weighing of competing cases to find

 nuances. The Court need only apply the statute according to its plain terms.13




 11
    Evolent’s decision was later born out—Passport’s finances improved significantly, so much so
 that Evolent sold Passport to another health plan for a profit. This acquisition and sale turned out
 to be profitable for Evolent’s shareholders. See Evolent’s Notice of Recent Events, ECF No. 86
 (Aug. 20, 2020).
 12
    One sentence in each of three paragraphs, see Op. 54 (“Yet at this stage of the proceedings…”)
 but see § 78u-5(e); Op. 55 (“However, 15 U.S.C. § 78u-5(i)(1)(C)(1)(A)(i)”) but see § 78u-5(c)(2);
 and Op. 56 (“And in the [SAC], Plaintiffs do not indicate that Defendant Williams’s
 statements…”) but see § 78u-5(e) and § 78u-5(c)(2).
 13
    In the alternative, Defendants ask that they be allowed to file a motion for summary judgment
 on these two statements, with a later summary judgment on the remaining statements after
 Plaintiffs have had a chance for discovery.

                                                  4
Case 1:19-cv-01031-RDA-TCB Document 119 Filed 04/21/21 Page 6 of 6 PageID# 3301




 DATED: April 21, 2021

                                                     Respectfully submitted,

                                                     / Ashley C. Parrish
                                                     Ashley C. Parrish
                                                     Virginia Bar No. 43089
                                                     KING & SPALDING LLP
                                                     1700 Pennsylvania Avenue, NW, Suite 200
                                                     Washington, DC 20006-4707
                                                     Tel: (202) 737-0500
                                                     Fax: (202) 626-3737
                                                     aparrish@kslaw.com

                                                     Paul R. Bessette, pro hac vice
                                                     Michael J. Biles, pro hac vice
                                                     Jill R. Carvalho, pro hac vice
                                                     KING & SPALDING LLP
                                                     500 W. 2nd Street, Suite 1800
                                                     Austin, TX 78701
                                                     Tel: (512) 457-2000
                                                     Fax: (512) 457-2100
                                                     pbessette@kslaw.com
                                                     mbiles@kslaw.com
                                                     jcarvalho@kslaw.com

                                                     Attorneys for Defendants



                                  CERTIFICATE OF SERVICE

        I certify that on April 21, 2021, all counsel of record who are deemed to have consented to

 electronic service are being served with a copy of this document via the Court’s CM/ECF Filing

 System on all parties in this case.


                                                               /s/ Ashley C. Parrish
                                                               Ashley C. Parrish




                                                 5
